 



November 15, 2012

 

Document Security Systems, Inc.

36 West Main Street

Rochester, New York 14614

Attn: Philip Jones, CFO

 

Re:Termination of Employment Agreement

 

Dear Phil:

 

This letter confirms our mutual agreement to terminate my Employment Agreement
with Document Security Systems, Inc. (the “Company”), dated June 12, 2004,
pursuant to Section 8(f) thereof, effective as of December 1, 2012; provided,
however, that termination of my Employment Agreement is expressly conditioned
upon the Company’s signing and returning an original copy of the attached
Amended Consulting Agreement to me by close of business on November 30, 2012.

 

Please also accept this letter as my resignation from the Board of Directors of
the Company, effective December 1, 2012, subject to the condition precedent set
forth above.

 

Sincerely,       /s/ Patrick White   Patrick White       So Agreed: Document
Security Systems, Inc.       By /s/ Philip Jones     Philip Jones, CFO  

 

 

 

